Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/JP2018/018230 (international filing date: 05/10/2018).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13, after careful review of applicant’s specification, the examiner cannot find support in the specification of the amended limitation “…applies a scheduling restriction of uplink data and downlink data at a measurement timing [of the CSI-RS]…”, as newly recited in claim 13 line 6.  To be more specific, there is no mention in the specification of any applying a scheduling restriction of uplink data and downlink data, let alone such applying a scheduling restriction of uplink data and downlink data is at a measurement timing of the CSI-RS.  The Remarks appears to point to paragraph 47 of the originally-filed specification for such supports.  The said portion has been carefully reviewed; however the examiner still cannot find any support of the amended limitation.  Clarification is respectfully requested.  Same or similar problem appears in each of claims 17, 18, and 19 which would also need clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 line 1, "The user terminal" has no antecedent basis.  Similar problem in each of the preamble of claims 15, 16, and 20.
Claim 14 line 1, the phrase “The user terminal” is unclear and ambiguous as to whether it is referred to the “terminal” as in the preamble of claim 13 line 1 .  Similar problem in each of the preamble of claims 15, 16, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150358848 A1, hereinafter Kim), in view of Nam et al. (US 20180262313 A1, hereinafter Nam).

Regarding claim 13, Kim teaches a terminal comprising (in general, see fig. 13 and its paragraphs along with relevant background information in para. 217-225 and para. 103-114):
a receiver that receives a channel state information reference signal (CSI-RS) (see at least fig. 13, e.g. steps 1340 and 1350); and 
a processor that, 
when the processor is able to assume, based on information regarding whether a neighbor cell is synchronous with a serving cell, that the neighbor cell is synchronous with the serving cell (see at least fig. 13 along with at least para. 222 and 225, e.g. first cell and second cell of fig. 13), and 
when an intra-band carrier aggregation (CA) is configured (see at least fig. 13 along with at least para. 218 and 93 and fig. 6, e.g. perform RRM when CA is supported), 
applies a measurement timing of the CSI-RS to all serving cells in a same band (see at least para. 238 and 241, e.g. steps 1340, 1350, and 1360).
Kim differs from the claim, in that, it does not specifically disclose a scheduling restriction of uplink data and downlink data at a measurement timing, which is well known in the art and commonly used for reducing signaling overhead.
Nam, for example, from the similar field of endeavor, teaches similar or known mechanism of a scheduling restriction of uplink data and downlink data at a measurement timing (see at least para. 180-181 of fig. 10 along with at least para. 169 and 120, e.g. in fig. 10, the CSI-RS (e.g. for uplink CSI report) are mapped on those OFDM symbols where SS blocks are mapped, but the CSI-RS are mapped on the edges of the system BW on which SS block is absent), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Nam into the apparatus of Kim for reducing signaling overhead.

Regarding claim 14, Kim in view of Nam teaches when the processor performs a measurement of the CSI-RS in a time division duplex (TDD) band, the processor does not expect to transmit data having numerology different from that of the CSI-RS on a symbol of the CSI-RS and one symbol before and one symbol after the symbol of the CSI-RS.  (Nam, see at least para. 181 and 186 of fig. 10, e.g. in an embodiment of fig. 10 that is of same subcarrier spacing, symbol “B” of the second CSI-RS resource without SS block is occupied by CSI-RS only; note that symbol “A” and symbol “C” is  one symbol before and one symbol after, respectively)

Regarding claim 15, Kim in view of Nam teaches when the processor performs a measurement of the CSI-RS in a certain frequency band, the processor does not expect to transmit or receive data having numerology different from that of the CSI-RS on a symbol of the CSI-RS.  (Nam, see at least para. 181 and 186 of fig. 10, e.g. in an embodiment of fig. 10 that is of same subcarrier spacing, the second CSI-RS resource without SS block is occupied by CSI-RS only)

Regarding claim 17, this claim is rejected for the same reasoning as claim 13 except this claim is in method claim format.

Regarding claim 18, this claim is rejected for the same reasoning as claim 13.  To be more specific, one skilled in the art would have known that claim 18 performs reverse procedures of those of claim 13; more specifically, it would be a base station of claim 18 that performs the reverse receiving from and transmitting to the terminal of claim 13.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 13.

Regarding claim 19, this claim is rejected for the same reasoning as the combination of claims 13 and 18, except this claim is in system claim format that comprises of the terminal of claim 13 and the base station of claim 18.

Regarding claim 20, Kim in view of Nam teaches when the processor performs a measurement of the CSI-RS in a certain frequency band, the processor does not expect to transmit or receive data having numerology different from that of the CSI-RS on a symbol of the CSI-RS.  (Nam, see at least para. 181 and 186 of fig. 10, e.g. in an embodiment of fig. 10 that is of same subcarrier spacing, the second CSI-RS resource without SS block is occupied by CSI-RS only)

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered.  Regarding independent claims 13, 17, 18, and 19, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 13, applicant argues that (applicant’s emphasis included, if any):
“Applicant respectfully asserts that Kim and Nam, whether considered separately or in combination, fail to disclose or suggest, at least, the above-recited limitations of amended independent claim 13. The same is true for amended independent claims 17-19 which recite analogous limitations.

Kim relates to a method for making radio resource measurements in synchronized cells when quasi co-location is applied that includes receiving an upper level signal comprising a reference signal for channel state information (CSI-RS) of a first cell, and quasi co-location (QCL) information for a cell-specific reference signal (CRS) and/or CSI-RS of a second cell. See abstract and par. [0024] of Kim.

Nam is directed toward a UE and method for receiving configuration information. See abstract and pars. [0006]-[0007] of Nam.

However, while Kim relates to radio resource measurements and Nam is directed toward receiving configuration information, all transmissions regarding scheduling described in Kim and Nam refer to downlink transmissions only, but neither Kim nor Nam describes that a scheduling
restriction of uplink data is applied.

Therefore, Kim and Nam, whether considered separately or in combination, fail to disclose or suggest, at least, the above-recited limitations of amended independent claim 13.”  (Remarks, page 8)

Examiner respectfully disagrees, and believes the arguments are centered on the newly amended features, which have been properly addressed to in the rejection section set forth above.  The examiner suggests the applicant to review such section for details, for example, Nam in fig. 10 discloses that the CSI-RS (e.g. for uplink CSI report) are mapped on those OFDM symbols where SS blocks are mapped, but the CSI-RS are mapped on the edges of the system BW on which SS block is absent.  Hence, Nam or Kim-Nam indeed teaches or suggests the argued features of claim 13.

Regarding independent claims 17, 18, and 19, the traversal grounds are same or similar as those recited in claim 13 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 13, 17, 18, and 19, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Allowable Subject Matter
Claim 16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465